USCA11 Case: 21-10062         Date Filed: 02/28/2022    Page: 1 of 5




                                               [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 21-10062
                     Non-Argument Calendar
                     ____________________

JOSEPH NORMAN BROWN, III,
Individually, and on behalf of others similarly
situated,
                                                  Plaintiff-Appellant,
versus
WAYNE IVEY,
Sheriff, in his individual and official capacity,
MIKE DEMORAT,
Chief Deputy Sheriff, in his individual and official
capacity,
JANE DOE,
Law Library Clerk,
USCA11 Case: 21-10062         Date Filed: 02/28/2022     Page: 2 of 5




2                       Opinion of the Court                 21-10062

                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:20-cv-02158-WWB-EJK
                    ____________________

Before NEWSOM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Joseph Brown sued several prison officials under 42 U.S.C.
§ 1983 for violating his constitutional rights while he was held in
pretrial detention in Brevard County, Florida. The district court
dismissed his complaint without prejudice because he failed to
state a claim upon which relief could be granted. We affirm.
                                   I
        Brown alleged that prison officials “hinder[ed]” his “ability
to pursue non frivolous legal claims” by “limiting the amount of
legal material an inmate can obtain.” Pl.’s Compl. at 12–13. The
district court screened Brown’s complaint, see 28 U.S.C.
§ 1915A(a), and sua sponte dismissed it because Brown failed to al-
lege that he had suffered an actual injury, see 28 U.S.C.
§ 1915(e)(2)(B)(ii) (“[T]he court shall dismiss the case at any time if
USCA11 Case: 21-10062               Date Filed: 02/28/2022          Page: 3 of 5




21-10062                    Opinion of the Court                                  3

the court determines that . . . the action or appeal . . . fails to state
a claim on which relief may be granted.”). 1
        Brown appeals that dismissal, contending that it was error
for the court to dismiss his complaint without granting him the op-
portunity to amend. We affirm because (1) the district court did
not err in determining that Brown’s complaint failed to plead facts
sufficient to state a claim for relief, and (2) the court didn’t abuse
its discretion in dismissing the complaint without prejudice rather
than affording Brown the opportunity to amend.
                                         II
       To allege facts sufficient to state a claim, the plaintiff must
“plead[] factual content that allows the court to draw the reasona-
ble inference that the defendant is liable for the misconduct al-
leged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 2 To state a
§ 1983 claim arising from the denial of meaningful access to the
courts, an inmate must assert “an actual injury,” by demonstrating
that his “efforts to pursue a nonfrivolous claim were frustrated or
impeded by a deficiency in the prison library or in a legal assistance




1The district court initially did not specify whether the dismissal was with or
without prejudice. But when it denied Brown’s motion for reconsideration, it
confirmed that its earlier dismissal was without prejudice.
2 We  review “[a] district court’s sua sponte dismissal for failure to state a claim
under § 1915(e)(2)(B)(ii) . . . de novo, viewing the allegations in the complaint
as true.” Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003).
USCA11 Case: 21-10062         Date Filed: 02/28/2022     Page: 4 of 5




4                       Opinion of the Court                 21-10062

program or by an official’s action.” Barbour v. Haley, 471 F.3d
1222, 1225 (11th Cir. 2006).
        Brown acknowledges that he did not assert “an actual in-
jury” necessary to state a claim. In fact, he candidly admits that his
complaint “stated only mere generalized injuries and did not spec-
ify those injuries.” Appellant’s Br. at 15. Therefore, as Brown con-
cedes, the district court correctly concluded that the complaint
failed to state a claim upon which relief can be granted.
        Rather than challenging the bottom-line conclusion that his
complaint was deficient, Brown instead contends that the district
court should have afforded him an opportunity to amend his com-
plaint to cure those deficiencies. We review the district court’s sua
sponte decision to dismiss—rather than instructing the plaintiff to
amend his complaint—for abuse of discretion. Cf. Baez v. Banc
One Leasing Corp., 348 F.3d 972, 973 (11th Cir. 2003) (per curiam)
(“We review for abuse of discretion the district court’s decision to
deny the motion for leave to file an amended complaint.”).
       “[B]efore the district court dismisses [an] action with preju-
dice”—and “where a more carefully drafted complaint might state
a claim”—it “must” afford “a pro se plaintiff . . . at least one chance
to amend the complaint.” Silberman v. Miami Dade Transit, 927
F.3d 1123, 1132 (11th Cir. 2019) (cleaned up) (emphasis added).
And a court might face a similar obligation “where the dismissal is
without prejudice, but the applicable statute of limitations proba-
bly bars further litigation.” See Boazman v. Econ. Lab’y, Inc., 537
F.2d 210, 213 (5th Cir. 1976) (stating that when the statute of
USCA11 Case: 21-10062         Date Filed: 02/28/2022    Page: 5 of 5




21-10062               Opinion of the Court                         5

limitations is likely to preclude further litigation, “the standard of
review of the District Court’s [nonprejudicial] dismissal should be
the same as is used when reviewing a dismissal with prejudice”).
       Neither of those circumstances is present here. As stated
above, the dismissal was without prejudice. And the applicable
statute of limitations—which, for a § 1983 claim brought in Florida,
is four years, Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir.
2003)—does not “probably bar[] further litigation,” Boazman, 537
F.2d at 213. The earliest possible date that Brown’s cause of action
accrued is January 3, 2019—the date his incarceration began. That
gives him until at least January 3, 2023 to re-file his complaint.
        Accordingly, the district court’s sua sponte dismissal—
which was without prejudice, and which leaves Brown ample time
to re-file his claim—was not an abuse of discretion.
       AFFIRMED.